
	

114 HR 5270 IH: Efficient Marine Mammal Protection Act
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5270
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To abolish the Marine Mammal Commission and transfer its functions to the United States Fish and
			 Wildlife Service.
	
	
 1.Short titleThis Act may be cited as the Efficient Marine Mammal Protection Act. 2.Abolishment of Marine Mammal Commission; transfer of functions  (a) Abolishment of Department The Marine Mammal Commission is abolished.
			
				(b)
				Transfer of functions
 All functions that immediately before the effective date of this section are authorized to be performed by the Commission, by any officer or employee of the Commission acting in that capacity, or by any agency or office of the Commission, are transferred to the Director of the United States Fish and Wildlife Service.
			3.Conforming and clerical amendments
 (a)Marine Mammal Protection Act of 1972The Marine Mammal Protection Act of 1972 is amended— (1)in section (3) (16 U.S.C. 1362), by adding at the end the following:
					
 (30)The term Director means the Director of the United States Fish and Wildlife Service.; (2)by striking Marine Mammal Commission each place it appears and inserting Director of the United States Fish and Wildlife Service;
 (3)by striking Commission each place it appears in reference to the Marine Mammal Commission and inserting Director; (4)by striking Chairman of the Marine Mammal Commission each place it appears and inserting Director of the United States Fish and Wildlife Service;
 (5)by striking Chairman of the Commission each place it appears and inserting Director of the United States Fish and Wildlife Service; (6)by striking Chairman each place it appears in reference to the Chairman of the Marine Mammal Commission and inserting Director;
 (7)in section 104(l)(2) (16 U.S.C. 1383a(l)(2)), by striking Chairman’s and inserting Director’s; (8)in the heading for title II, by striking Marine Mammal Commission and inserting United States Fish and Wildlife Service;
 (9)by striking section 201 (16 U.S.C. 1401); (10)in the heading for section 202 (16 U.S.C. 1402), by striking Commission and inserting United States Fish and Wildlife Service;
 (11)in the heading for section 206 (16 U.S.C. 1402), by striking Administration of Commission and inserting Authorities of Director of United States Fish and Wildlife Service; and (12)in the table of contents in the first section—
 (A)by striking the item relating to the title enumerator and heading for title II and inserting the following:
						
							
								Title II—United States Fish and Wildlife Service;
 (B)by striking the item relating to section 201; (C)by striking the item relating to section 202 and inserting the following:
						
							
								Sec. 202. Duties of United States Fish and Wildlife Service.; 
 and(D)by striking the item relating to section 206 and inserting the following:   Sec. 206. Authorities of Director of United States Fish and Wildlife Service.. (b)Title 10, U.S.CSection 7524(a) of title 10, United States Code, is amended by striking Marine Mammal Commission and inserting Director of the United States Fish and Wildlife Service.
 (c)Whale Conservation and Protection Study ActSection 3 of the Whale Conservation and Protection Study Act (16 U.S.C. 917a) is amended by striking Marine Mammal Commission and inserting Director of the United States Fish and Wildlife Service.
 (d)National Fish and Wildlife Foundation Establishment ActSection 4(g) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703(g)) is amended by striking Marine Mammal Commission and inserting Director of the United States Fish and Wildlife Service.
			
			4.
			References
 Any reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to the Marine Mammal Commission to such Commission or an official of such Commission is deemed to refer to the Director of the United States Fish and Wildlife Service.
		
			5.
			Exercise of authorities
 Except as otherwise provided by law, the Director of the United States Fish and Wildlife Service may, for purposes of performing a function is transferred by this Act, exercise all authorities under any other provision of law that were available with respect to the performance of that function to the Marine Mammal Commission.
		
			6.
			Savings provisions
			
				(a)
				Legal Documents
 All orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges—
				
					(1)
 that have been issued, made, granted, or allowed to become effective by the President, the Marine Mammal Commission, any officer or employee of any office such Commission, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred by this Act, and
				
					(2)
 that are in effect on the effective date of such transfer (or become effective after such date pursuant to their terms as in effect on such effective date),
				shall continue in effect according to their terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, any other
			 authorized official, a court of competent jurisdiction, or operation of
			 law.
				(b)
				Proceedings
 This Act shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending on the date of the enactment of this Act before the Marine Mammal Commission, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted.
			
				(c)
				Suits
 This Act shall not affect suits commenced before the date of the enactment of this Act, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted.
			
				(d)
				Nonabatement of Actions
 No suit, action, or other proceeding commenced by or against the Marine Mammal Commission, or by or against any individual in the official capacity of such individual as an officer or employee of such Commission, shall abate by reason of the enactment of this Act.
			
				(e)
				Continuance of Suits
 If any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this Act such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party.
			
				(f)
				Administrative Procedure and Judicial Review
 Except as otherwise provided by this Act, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this Act shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this Act.
			
			7.
			Transfer of assets
 Except as otherwise provided in this Act, so much of the property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred to an official or agency by this Act shall be available to the official or the head of that agency, respectively, at such time or times as the Director of the Office of Management and Budget directs for use in connection with the functions transferred.
		
			8.
			Delegation and assignment
 Except as otherwise expressly prohibited by law or otherwise provided in this Act, an official to whom functions are transferred under this Act (including the head of any office to which functions are transferred under this Act) may delegate any of the functions so transferred to such officers and employees of the office of the official as the official may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions under this section or under any other provision of this Act shall relieve the official to whom a function is transferred under this Act of responsibility for the administration of the function.
		
			9.
			Authority of Director of the Office of Management and Budget with respect to functions transferred
			
				(a)
				Determinations
 If necessary, the Director of the Office of Management and Budget shall make any determination of the functions that are transferred under this Act.
			
				(b)
				Incidental Transfers
 The Director of the Office of Management and Budget, at such time or times as the Director shall provide, may make such determinations as may be necessary with regard to the functions transferred by this Act, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this Act. The Director of the Office of Management and Budget shall provide for the termination of the affairs of all entities terminated by this Act and for such further measures and dispositions as may be necessary to effectuate the purposes of this Act.
			
			10.
			Availability of existing funds
 Existing appropriations and funds available for the performance of functions, programs, and activities terminated pursuant to this Act shall remain available, for the duration of their period of availability, for necessary expenses in connection with the termination and resolution of such functions, programs, and activities.
		
			11.
			Definitions
 For purposes of this Act—  (1) the term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and
			
				(2)
 the term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.
			
